271 P.2d 338 (1954)
ST. LOUIS-SAN FRANCISCO RY. CO.
v.
STATE.
No. 36072.
Supreme Court of Oklahoma.
May 25, 1954.
Satterfield, Franklin & Harmon, Oklahoma City, John E. McCullough, St. Louis, Mo., for plaintiff in error.
James G. Welch, Oklahoma City, for defendant in error.
JOHNSON, Vice Chief Justice.
On April 13, 1951, St. Louis-San Francisco Railway Company, plaintiff in error, filed an application with the Corporation Commission to discontinue the maintenance of a regular station agent at Sasakwa, Oklahoma. This application was denied and the railway company appeals.
The railway company introduced the total station revenue over a period of two years preceding the date of the hearing and the total expense of operation. The operation showed a loss. The only possible legal way to require a railroad to maintain an agency is to show either that it is profitable or that there are peculiar circumstances in the case showing that the public convenience and necessity is such that it would require them to operate there in any *339 event. No such showing was made. Lowden v. State, 182 Okl. 549, 78 P.2d 1059; Kurn v. State, 175 Okl. 379, 52 P.2d 841; and Atchison, Topeka and Santa Fe Ry. Co. v. State, 189 Okl. 485, 118 P.2d 202.
We are of the opinion and hold that from a review of the entire record it is shown that the Corporation Commission erred in refusing the application.
The cause is remanded to the Corporation Commission with directions to vacate the order denying the application and enter an order granting the application in accordance with the views herein expressed.
HALLEY, C.J., and WELCH, CORN, ARNOLD, O'NEAL and WILLIAMS, JJ., concur.
DAVISON and BLACKBIRD, JJ., dissent.